DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the instant application of 16/468,899 filed on 06/12/2019, and claims 1-12 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statement dated 06/12/2019 is acknowledged and the cited references have been considered in this examination.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are not delineate or legible (unclear). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites the limitation "a battery” in line three.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Fumin et al. (Hereinafter, Fumin).
With respect to claim 1, Fumin discloses an on-line or off-line uninterruptible power supply, being able to output a DC without an inversion link (see reproduced figures 1 and 2 below; Para. # 0016). 
With respect to claims 2 and 12, Fumin discloses the on-line or off-line uninterruptible power supply as described above, further comprising a first rectifying unit (Fig. 2, Rectifier D1), a battery control unit and a switching unit (Fig, 1, MCU and switches K1 and K2), wherein the first rectifying unit((D1) is used for rectifying an AC and outputting (Fig. 1, AC/DC converter); a battery is controlled by the battery control unit to be charged or discharged and outputs a DC during interruption of the AC (Para. # 0009); and the switching unit is used for selectively outputting a DC from the rectifying unit or a DC from the battery (Para. # 0010 and 0009: outputting DC from rectifier D1). 
With respect to claims 3 and 10, Fumin discloses the on-line or off-line uninterruptible power supply as described above, wherein a charging control unit is coupled to the AC through a first capacitor (Fig. 2, capacitors C3/C4) or an electronic circuit to supply constant charging currents to the battery (the MCU of the embedded device used for completing automatic detection of the power suppling states of the mains supply and that of the storage battery). 

    PNG
    media_image1.png
    716
    700
    media_image1.png
    Greyscale

With respect to claims 4 and 5, Fumin discloses the on-line or off-line uninterruptible power supply as described above, wherein a switching unit comprises a diode (Fig. 2, D3) which has a negative electrode coupled to an output terminal of a rectifying unit (Fig. 2, D1) and a positive electrode coupled to a positive electrode of a battery (Para. # 0017; Positive electrode coupled to positive storage battery). 
With respect to claims 6 and 7, Fumin discloses the on-line or off-line uninterruptible power supply as described above, wherein the switching unit (Fig. 1, K2 with Voltage regulator LM317) comprises a second capacitor connected to an output terminal of the power supply in parallel (where the Voltage regulator LM317is connected to cap C5/C6). 
With respect to claims 8, 9 and 11, Fumin discloses the on-line or off-line uninterruptible power supply as described above, wherein the battery control unit comprises a first semiconductor switch (IGBT1) consisting of an insulated gate bipolar transistor, an MOS transistor, a triode, or a silicon controlled rectifier and coupled between an output terminal of a rectifying circuit and the battery (Fig. 2, transitory Q2 and detection output signals Vout by the Dual opt coupler 521_4 circuit) ; and the detection circuit detects whether or not the battery is fully charged and controls on-off of the first semiconductor switch according to a charged condition of the battery (Para. # 0018). 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859